                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:19-CR-00022-JDK
v.                                                 §
                                                   §
                                                   §
ELEAZAR JUAREZ JUAREZ (2).                         §
                                                   §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
           FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant Eleazar Juarez Juarez=s

plea of guilty under Federal Rule of Criminal Procedure 11(c)(1)(C) to Count One of the

Indictment with a violation of Title 18 U.S.C. § 371 – conspiracy to (a) produce, without lawful

authority, false identification documents in violation of 18 U.S.C. §§ 1028(a)(1), 1028(b)(1)(A)

(i) & (ii), and 1028(c)(1); (b) transfer false identification documents in violation of 18 U.S.C.

§§ 1028(a)(2), 1028(b)(1)(A)(i) & (ii), and 1028(c)(1); and (c) forge, counterfeit, falsely make,

and possess documents prescribed by statute and regulation for entry into and as evidence of

authorized stay and employment in the United States, in violation of 18 U.S.C. § 1546(a). Having

conducted a proceeding in the form and manner prescribed by Rule 11, the Magistrate Judge

recommends that the Court accept Defendant=s guilty plea, reserving to the District Judge the

option of rejecting the Plea Agreement if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case. The parties waived

their right to file objections to the Findings of Fact and Recommendation. The Court is of the

opinion that the Findings of Fact and Recommendation should be accepted.


                                               1
        It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed September 17, 2019, are hereby ADOPTED.

        It is further ORDERED that, pursuant to Defendant=s plea agreement, the Court

finds Defendant GUILTY of Count One of the Indictment in the above-numbered cause,

reserving to the District Judge the option of rejecting the Plea Agreement if, after review of the

presentence report, the agreed sentence is determined not to be the appropriate disposition of the

case.

        So ORDERED and SIGNED this 19th day of September, 2019.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                2
